Citation Nr: 1233304	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-34 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a heart disorder, claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus.

4.  Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus.


REPRESENTATION

Appellant is represented by: The American Legion



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant had active service from February 1971 to December 1972 with subsequent periods of active duty for training (ADT) and inactive duty training (IDT) in the Army Reserves.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the RO in Newark, New Jersey.

In June 2012, the appellant presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, seated at the RO in Newark.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  Service connection is not in effect for any disability.

3.  Status as a veteran for VA purposes does not attach to any period of ADT or IDT, or to any period other than from February 1971 to December 1972.

4.  The appellant was not present in Vietnam during service, and is not presumed to have been exposed to any herbicide agent.  

5.  The appellant was not actually exposed to herbicides during active duty or during any period of ADT or IDT

6.  The appellant did not sustain an injury or disease in service that may be related to onset of diabetes mellitus, a heart disorder, hypertension, or erectile dysfunction. 

7.  Symptoms of a heart disorder, diabetes mellitus, hypertension, or erectile dysfunction were not chronic in service.

8.  Symptoms of a heart disorder, diabetes mellitus, or hypertension did not become manifest within a year of separation from active duty.

9.  Symptoms of a heart disorder, diabetes mellitus, hypertension, or erectile dysfunction have not been continuous since service separation.

10.  The appellant's current heart disorder, diabetes mellitus, hypertension, or erectile dysfunction are not related to service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by service and is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  A heart disorder was not incurred in or aggravated by service and is not presumed to have been so incurred or aggravated; a heart disorder is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

3.  Hypertension was not incurred in or aggravated by service and is not presumed to have been so incurred or aggravated; hypertension is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

4.  Erectile dysfunction was not incurred in or aggravated by service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a September 2006 letter, the RO provided notice regarding what information and evidence is needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the appellant, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claims.  

When conducting a hearing, a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2011).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the hearing, testimony concerning the appellant's alleged exposure to herbicides was elicited.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.  Moreover, it appears by the evidence submitted by the appellant and his testimony at the hearing that the appellant understands what evidence is necessary to substantiate his claims, i.e., that he was actually exposed to herbicides in service.  The CAVC has held that actual knowledge of the evidence needed to substantiate a claim is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  The Board finds that the appellant has demonstrated actual knowledge of the information and evidence needed to establish service connection for the claimed disorders.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the appellant's service treatment records, service personnel records, and post-service treatment records, and the appellant's written assertions and personal hearing testimony.

The Board notes that VA has developed specific procedures to determine whether a claimant was exposed to herbicides where such herbicide exposure is claimed to have occurred in a vicinity other that the Republic of Vietnam, the demilitarized zone (DMZ) in Korea, or Thailand.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o) directs that where a claimant provides sufficient information regarding the approximate dates, location, and nature of the alleged exposure, a detailed statement of the claimed herbicide exposure should be furnished to the Compensation and Pension (C&P) Service via e-mail, and a review requested of the Department of Defense's (DoD's) inventory of herbicide operations to determine whether herbicide were used as alleged.  If the exposure is not verified by the C&P Service's review, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides, if the claimant has provided sufficient information to permit such a search by the JSRRC.  Here, the RO confirmed with the National Personnel Records Center (NPRC) that there was no record of the appellant's exposure to herbicides.  It then submitted the appellant's information to the C&P service, and then to JSRRC (then called the United States Armed Services Center for Research of Unit Records) and obtained responses from each.  

The Board acknowledges that the appellant has not been afforded a VA medical examination with respect to these claims.  However, the Board finds that a VA examination is not necessary in order to decide the claims.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Here, the service treatment records are devoid of any complaints or treatment for diabetes mellitus, heart disease, hypertension or erectile dysfunction.  Further, for the reasons explained in this decision, the Board finds that there is otherwise no credible evidence of actual exposure to herbicide agents during service.  Because there is no in-service injury or disease to which competent medical opinion could relate a current disability, and service connection is not in effect for diabetes mellitus, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant...if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the claimed disabilities would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the claimed disabilities and active service would necessarily be based on an inaccurate history regarding what occurred in service, the presence of chronic symptoms in service, and continuous symptoms after service, and so would be of no probative value.  The CAVC has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

The holding in Charles was predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claims.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and cardiovascular-renal disease, including hypertension, and diabetes mellitus become manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Under the regulation in effect at the time the appellant filed his claim, service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (as in effect prior to October 10, 2006).  That regulation was interpreted to permit service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336(Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The CAVC has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303(2007); Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. Sept. 14, 2009).  

Combat Rule

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

Although the appellant served during a period of war, the evidence does not suggest, and he does not contend, that he engaged in combat with the enemy, or that his claimed disabilities are related to combat.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

Analysis of Service Connection Claims

The appellant asserts that he incurred diabetes mellitus as a result of exposure to herbicide agents during a two-week period of ADT in Fort Drum New York, from August 17, 1974 to August 30, 1974.  He also asserts that a heart disorder, hypertension, and erectile dysfunction are proximately due to or a result of diabetes mellitus.  

The Board notes initially that the question of whether the appellant has status as a "veteran" during the period in question is inherent in the Board's adjudication.  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  See also 38 C.F.R. § 3.1(d). 

Active military, naval, or air service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See also 38 C.F.R. § 3.6(a). 

The definitional statute 38 U.S.C. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on active duty for training (as well as those who have served on inactive duty for training).  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  In this case, because the appellant had no active duty service during the period in which he alleges exposure to herbicides, but had ADT, in order to establish basic eligibility for veterans benefits during that period, the appellant must first establish that he became disabled from a disease or injury incurred or aggravated in the line of duty during a period of ADT, or that he became disabled from an injury incurred or aggravated in the line of duty during a period of IDT.  See Paulson, 7 Vet. App. at 470. 

Moreover, the only veterans (as defined by 38 U.S.C. § 101(2)) who are entitled to the benefits of the presumptions of 38 C.F.R. §§ 3.307, 3.309, are those who either (1) served on active duty; (2) were disabled or died from a disease or injury incurred in or aggravated in line of duty during active duty for training; or (3) were disabled or died from an injury incurred in or aggravated in line of duty during inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  

The presumption of soundness and the presumption of aggravation do not apply to the predicate determination of "veteran" status, as those presumptions are only applicable to veterans.  c.f. Stone v. Shinseki, 2011 WL 338743 (Vet. App. February 2011) citing Smith v. Shinseki, 24 Vet. App. 40, 48 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010). 

The appellant has testified that, during his period of ADT with the 756th Engineer Company of the 187th Infantry Brigade at Fort Drum, his unit alternated jobs.  One week, they were out doing work around the base, basically cutting shrubs and cutting back trees and cutting back weeds along the edge of roads, and then the second week, they switched with other half of the company and were out on field maneuvers, sleeping in tents and doing war games.  The appellant testified, in the words of his representative, that he spent time in the areas that were "being compromised by the spraying of the Agent Orange." 

As noted above, there exists a legal presumption under the laws and regulations pertaining to Agent Orange exposure.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6) and 3.309(e).  That is, a disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e), to include diabetes mellitus, will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  A veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f).  

Not all herbicide agent exposure qualifies for presumptive service connection, however.  38 U.S.C.A. § 1116 (f) simply states that any herbicide agent containing dioxin or containing 2, 4 dichlorophenoxyacetic acid is a qualifying herbicide agent.  According to 38 C.F.R. § 3.307 (a) (6), a qualifying herbicide means a chemical of the type that was used in support of U.S. and allied forces in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  This specifically includes the chemical compounds and mixtures known as 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and, picloram.  

The Board finds that the presumption of service connection for diabetes mellitus and the presumption of exposure to herbicides are inapplicable to the appellant's case for the following reasons.  Most importantly, the appellant was never stationed in the country of Vietnam, nor does he allege any service in Vietnam.  In addition, "veteran" status does not apply to the period of ADT unless and until it is demonstrated that became disabled due to an injury or disease incurred in the line of duty during such period.  Therefore, presumptions applicable to veterans also do not apply.  Thus, in order for service connection for diabetes mellitus to be established on the basis of herbicide exposure, it must be demonstrated that there was actual exposure to an herbicide agent during a period of active duty, or that the appellant became disabled due to such exposure in the line of duty during a period of ADT or IDT.  

Actual herbicide exposure, moreover, cannot be confirmed for the dates and places of the appellant's service.  As noted above, the JSSRC was contacted to determine whether there is any record of the appellant's exposure to herbicide agents.  A July 2009 response notes that Army historical records do not document the spraying, testing, transporting, storage, or usage of Agent Orange at Fort Drum during the period from August 17, 1974 to August 30, 1974.  

A January 2009 response from the C&P service indicates that documents from the DoD were reviewed to determine actual exposure of the appellant to herbicides.  The C&P service confirmed that Agent Orange was used at Fort Drum in the Spring of 1959, but noted that small scale non-tactical herbicide applications have not been compiled into a list and records of such activity have not been kept.  

Regarding the 1959 application, this involved helicopter spraying of 13 drums over a 4 square mile artillery range.  Fort Drum itself includes over 138 square miles.  There is no record of testing during 1974 or any other year.  While the appellant's presence at Fort Drum is acknowledged, over a decade after the confirmed application, the time frame in question makes it factually impossible for him to have been exposed to Agent Orange from the only confirmed application.

The response from the C&P service also notes a 1984 DoD document that refers to "interviews" showing small-scale brush clearing herbicide use along roads from the 1960s to early 1970s.  The response notes that there is no way to verify this use or know the extent of it or the chemical content applied.  

The appellant submitted an assessment prepared by the U.S. Army Toxic and Hazardous Materials Agency from July 1981 which addresses pesticide and herbicide applications at Fort Drum.  It states that, from 1969 to 1978, two herbicides were applied at Fort drum.  2 , 4-D was applied to control vegetation along fences, and 2 , 4 , 5-T was used to control brush along Town Line Rd. and Russell Turnpike.  It also addressed the 1959 application and a 1961 application of an experimental defoliant.  It noted that, according to interviewers, 2 , 4 , 5-T was used from the 1950s to the early 1970s to improve line of vision from observation points to target areas.  The appellant also submitted a February 1984 letter from the U.S. Army Toxic and Hazardous Materials Agency contains similar information regarding the herbicide applications, as well as a November 1992 letter from the U.S. Army Joint Services Environmental Support Group referring to the 1959 application of chemical components of Agent Orange.  

The Board acknowledges that herbicides were applied at Fort Drum as specified in the documentation from the U.S. Army Toxic and Hazardous Materials Agency.  However, the appellant has not provided evidence probative of actual exposure to any herbicide agent during his period of ADT at Fort Drum.  While he asserts that he was present in areas where herbicides had been used, and he is competent to make such an assertion, he has not described any incident that can reasonably be interpreted as actual exposure to an herbicide agent.  He has not described applying herbicides himself, or witnessing their application.  He has not described contacting or even seeing containers of herbicides, or equipment used to apply herbicides.  He has not described seeing or smelling herbicides on vegetation or in the air.  He has not described any information related to him at the time by official sources concerning the presence of herbicides in the area where he was stationed.  Notably, although the appellant described participating in clearing vegetation, he did not describe using herbicides or seeing them used.  

It is simply not the case that mere presence at a base where herbicides were applied is sufficient to establish service connection for an herbicide-presumptive disease.  As distinguished from the law applicable to Vietnam veteran's the law in this case requires actual exposure to an herbicide agent.  Actual exposure must be demonstrated as being at least as likely as not.  Here, the evidence of exposure is no more than conjecture.  Once again, the Board does not dispute that herbicides, including Agent Orange and the components of Agent Orange, were applied at Fort Drum at various times; however, the Board reiterates that the mere presence of an individual at Fort Drum is not probative of actual exposure to an herbicide agent, and the appellant has not otherwise provided such evidence.  

The Board acknowledges the appellant's submission of a prior Board decision in another case, in which service connection for diabetes mellitus was granted based on exposure to herbicides at Fort Drum.  Previous decisions from the RO and the Board pertaining to other veterans have no precedential value and are binding only with regard to the specific case decided.  See 38 C.F.R. § 20.1303; see also Lynch v. Gober, 11 Vet. App. 22, 27 (1997).  Nevertheless, the Board has reviewed the case submitted by the appellant.  In fact, it cannot be determined from the brief discussion in that case whether that individual was actually exposed to an herbicide agent at Fort Drum.  Therefore, it cannot be determined that the facts of the two cases are similar.  

The Board also finds that symptoms of diabetes mellitus, a heart disorder, hypertension, and erectile dysfunction were not chronic in service and were not continuous after service.  The appellant does not contend that he had chronic symptoms in service.  He has testified that diabetes mellitus was first diagnosed in 2003, and that the diagnosis came as a surprise.  He attributes the other claimed disorders to the diabetes mellitus.  

Additionally, the Board finds that there is no relationship between diabetes mellitus, a heart disorder, hypertension, and erectile dysfunction to the appellant's active duty.  There is no medical opinion of record that purports to establish such a relationship.  The appellant has not contended that any of the claimed disorders is/are directly related to his active duty service.  

As discussed above, the Board has also found that the appellant did not become disabled due to an injury or disease incurred in the line of duty during a period of ADT or due to an injury incurred in the line of duty during a period of IDT, to include exposure to herbicides.  In light of these findings, the Board concludes that service connection for diabetes mellitus, a heart disorder, hypertension, and erectile dysfunction is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for diabetes mellitus is denied.

Service connection for a heart disorder is denied.


Service connection for hypertension is denied.

Service connection for erectile dysfunction is denied.




____________________________________________
K. J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


